DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 14-16 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "in a range from about" in claims 9-10, 14-16 and 20 is a relative term which renders the claim indefinite.  The term “in a range from about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claims 9-10, 14-16 and 20, applicant discloses the term "in a range from about" however this term is unclear and indefinite because applicant fails to describe what is meant by “range” and “about” and thus someone with ordinary skill in the art could have a different interpretation of the range of numbers than applicants intended about" as any number in between the given range.

Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 and 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 9, applicant discloses in claim 8 “wherein the acoustic coupling layer comprises a porous structure and/or a plurality of acoustic coupling members.” Then the applicant discloses in claim 9 “wherein a porosity of the porous structure” however in claim 8 which claim 9 depends on recites “and/or” language and therefore if someone of ordinary skill in the art would choose “a plurality of acoustic coupling members” then claim 9 would fail to further limit claim 8 because claim 9 talks about “a porosity of the 
Regarding claim 10, claim 10 is rejected under the same reasons as claim 9. 

Regarding claim 12, applicant discloses in claim 8 “wherein the acoustic coupling layer comprises a porous structure and/or a plurality of acoustic coupling members.” Then the applicant discloses in claim 12 “the acoustic coupling members” however in claim 8 which claim 12 depends on recites “and/or” language and therefore if someone of ordinary skill in the art would choose “a porous structure” then claim 12 would fail to further limit claim 8 because claim 12 talks about “the acoustic coupling members” which would have no previous recitation and henceforth claim 12 becomes an improper dependent and fails to further limit the invention.

Appropriate correction is required. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 8-10 of copending Application No. 16/631/719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims share the same scope and at times the same words, however the only difference is that some claims (claims 4, 6 and 8) have additional elements however these additional elements use and/or language, thus taking the broadest . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eynck (US 4982385 A) in view of Walker (US 20160274067 A1).
Regarding claim 1, Eynck teaches an electroacoustic transducer (hydrophones) comprising: an element (10). (Col.3, lines 48-59, Col.5, lines 32-58, Fig.1, 10) 

Further regarding claim 1, Eynck teaches an acoustic coupling layer (14) arranged to acoustically couple, in use, the element (10) to a transmission medium. (Col.3, line 48-Col.4, line 2,  Fig.1, 10, 14)

Further regarding claim 1, Eynck teaches a cavity (36, 38, and 31) arranged between a element and the acoustic coupling layer, the cavity to receive a fluid. (Col.4, lines 3-16, Fig.1, 36, 38, Col.6, lines 30-40, Fig.5, 31)

Eynck teaches an element (10) but does not explicitly teach an active element. 


Walker, in the same field of endeavor teaches an active element. (Paragraph 41, lines 19-24, Fig.1, 114) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Eynck to incorporate an active element as taught by Walker in order to operate the transducer.

Regarding claim 2, Eynck teaches wherein the fluid comprises is at least part of the transmission medium, in use. (Abstract, Col.4, lines 3-16)

Regarding claim 3, Eynck teaches wherein the acoustic coupling layer comprises an acoustic material. (Col.3, lines 48-52, Fig.1, 14) Eynck does not explicitly discloses a “meta-material” however Eynck does discloses “acoustically conductive material which has an impedance that matches sea water” It would have been obvious to one having ordinary skill in the art at the time the invention was filled to use meta-material for the acoustic coupling layer, since it has been held to be within the general skill of a worker in In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


Regarding claim 4, Eynck teaches wherein an acoustic impedance of the acoustic coupling layer changes in one or both of: a longitudinal direction away from the cavity; and/or in a transverse direction. (Col.2, lines 3-14, Col.3, lines 48-52)


Regarding claim 12, Eynck teaches wherein the acoustic coupling members taper in the longitudinal direction. (Col.3, lines 48-52, Fig.1, 14) Eynck discloses an acoustic coupling layer (14) which also comprises a plurality of acoustic coupling members as seen in Fig.1 of Eynck that are tapered in the longitudinal direction.

Regarding claim 13, Eynck teaches a housing having a wall arranged to surround, at least in part, the acoustic coupling layer. (Fig.1, 10) Eynck discloses in Fig.1 a wall (10) that surrounds the acoustic coupling layer (14). 

Regarding claim 18, Eynck teaches the invention as claimed but does not explicitly teach wherein the active element comprises a single crystal piezoelectric material.
Walker, in the same field of endeavor teaches wherein the active element comprises a single crystal piezoelectric material. (Paragraph 41, lines 11-22) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Eynck to incorporate wherein the active element comprises a single crystal piezoelectric material as taught by Walker in order to operate the transducer. 


Regarding claim 19, Eynck teaches a layer providing a sound emitting surface and arranged between the element and the cavity, wherein the layer is mechanically coupled to the element. (Col.4, lines 10-21, Col.5, lines 5-8, Fig.1, 10, 14, 20) Eynck teaches the invention as claimed but does not explicitly teach wherein the layer comprises an alloy that includes aluminum and beryllium however Eynck does disclose that the baffle element (layer) “must be able to withstand the environment as well as mechanical abuse, as required, but otherwise their composition and/or construction is not restricted by design” therefore It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the layer comprise alloy that includes aluminum and beryllium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Eynck teaches an element (10) but does not explicitly teach an active element. 
Walker, in the same field of endeavor teaches an active element. (Paragraph 41, lines 19-24, Fig.1, 114) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Eynck to incorporate an active element as taught by Walker in order to operate the transducer.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eynck in view Campbell (US 9308554 B2).

Regarding claim 6, Eynck teaches the invention as claimed but does not explicitly teach wherein a thickness of the acoustic coupling layer corresponds to either: (2n+1)A/4 where A is the 2Docket No.: BAE.XA5281US Preliminary Amendment acoustic wavelength within the acoustic coupling layer, and n is either 
Campbell, in the same field of endeavor teaches wherein a thickness of the acoustic coupling layer corresponds to either: (2n+1)A/4 where A is the 2Docket No.: BAE.XA5281US Preliminary Amendment acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer; or (n+1)A/2, where A is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer. (Col.4, lines 41-43, Col.6, line 52-67, Col.7, lines 9-26) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Eynck to incorporate wherein a thickness of the acoustic coupling layer corresponds to either: (2n+1)A/4 where A is the 2Docket No.: BAE.XA5281US Preliminary Amendment acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer; or (n+1)A/2, where A is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer as taught by Campbell in order to calculate the thickness of an acoustic layer. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eynck in view Kim (US 7719170 B1).

Regarding claim 8, Eynck teaches wherein the acoustic coupling layer comprises a plurality of acoustic coupling members. (Col.3, lines 48-52, Fig.1, 14) Eynck discloses an acoustic coupling layer (14) which also comprises a plurality of acoustic coupling members as seen in Fig.1 of Eynck. Eynck teaches the invention as claimed but does not explicitly teach wherein the acoustic coupling layer comprises a porous structure.
Kim, in the same field of endeavor teaches wherein the acoustic coupling layer comprises a porous structure. (Col.2, lines 44-56, Fig.2a-Fig2b) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Eynck to incorporate wherein the acoustic coupling layer comprises a porous 

Regarding claim 9, Eynck teaches the invention as claimed but does not explicitly teach wherein a porosity of the porous structure is in a range from about 5% to about 90% by volume of the porous structure.
Kim, in the same field of endeavor teaches wherein a porosity of the porous structure is in a range from about 5% to about 90% by volume of the porous structure. (Col.2, lines 44-56, Fig.2a-Fig2b) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Eynck to incorporate wherein a porosity of the porous structure is in a range from about 5% to about 90% by volume of the porous structure as taught by Kim in order to absorb acoustic energy and have a highly absorptive layer such as a porous layer.

Regarding claim 10, Eynck teaches the invention as claimed but does not explicitly teach wherein the porosity changes in a longitudinal direction.
Kim, in the same field of endeavor teaches wherein the porosity changes in a longitudinal direction. (Fig.2a-Fig2b, “Acoustic blocking layer” and “Acoustic Blocking Ring”, Col.2, lines 44-56) Kim discloses an “Acoustic blocking layer” and “Acoustic Blocking Ring” that comprise a porous layer and as seen in Fig2a-Fig2b there are multiple “Acoustic blocking layers” and “Acoustic Blocking Rings” in the longitudinal direction and henceforth it would have been obvious to have changing porosities in the longitudinal direction since there are multiple “Acoustic blocking layers” and “Acoustic Blocking Rings” that can be implemented in different configurations.. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Eynck to incorporate wherein the porosity changes in a longitudinal direction as .

Claims 14-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eynck in view of Roach (US 9121817 B1).

Regarding claim 14, Eynck teaches the invention as claimed but does not explicitly teach wherein the housing defines a cylindrical housing having a diameter in a range from about 1 to about 2.5 times a diameter of the active element.
Roach, in the same field of endeavor teaches wherein the housing defines a cylindrical housing (Col.6, lines 6-7, Col.6, lines 30-31, Fig.1A-Fig.2, 204, 206) Roach does not explicitly teach a diameter in a range from about 1 to about 2.5 times a diameter of the active element. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a diameter in a range from about 1 to about 2.5 times a diameter of the active element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Eynck to incorporate wherein the housing defines a cylindrical housing having a diameter in a range from about 1 to about 2.5 times a diameter of the active element as taught by Roach in order to house the transducer and adjust the signal-transmitting in real time. 

Regarding claim 15, Eynck teaches the invention as claimed but does not explicitly teach wherein a wall thickness of the wall is in a range from about 4 mm to about 10 mm.
Roach, in the same field of endeavor teaches a wall with a thickness. (Col.3, lines 12-18, Col.4, lines 28-32, Fig.1A-Fig.2, 110) Eynck in view of Roach disclose the claimed invention except for a wall thickness in a range from about 4 mm to about 10 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a wall thickness in a range between 4 mm to about 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Eynck to incorporate wherein a wall thickness of the wall is in a range from about 4 mm to about 10 mm as taught by Roach in order to have increased signal clarity.

Regarding claim 17, Eynck teaches the invention as claimed but does not explicitly teach wherein a shape of the housing is arranged to support longitudinal vibration Eigen-frequency modes.
Roach, in the same field of endeavor teaches wherein a shape of the housing is arranged to support longitudinal vibration Eigen-frequency modes. (Col.10, lines 3-6, Col.2, lines 44-48, Col.9, lines 56-59, Fig.2, 120, 204, 2061 110) Roach does not explicitly disclose “Eigen-frequency modes” however Roach does teach a housing that supports mechanical vibration (ultrasound) and high frequency sound waves and frequencies between 0.1 and 25 MHz, therefore the housing would be able to support longitudinal vibration Eigen-frequency modes. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Eynck to incorporate wherein a shape of the housing is arranged to support longitudinal vibration Eigen-frequency modes as taught by Roach in order to have a housing that can support different frequencies and be used for field deployment in industrial settings.

Regarding claim 20, Eynck teaches the invention as claimed but does not explicitly teach wherein a centre frequency f of the transducer is in a range from about 10 to 60 kHz. 
Roach, in the same field of endeavor teaches wherein a centre frequency f of the transducer is in a range from about 10 to 60 kHz. (Col.2, lines 44-48) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Eynck to incorporate wherein a centre frequency f of the transducer is in a range from about 10 to 60 kHz as taught by Roach in order to travel from the transducer through a water column 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eynck in view of Roach and Kim.

Regarding claim 16, Eynck teaches the invention as claimed but does not explicitly teach wherein a fill ratio of the housing by the acoustic coupling layer is in a range of from about 5% to about 90%.
Roach, in the same field of endeavor teaches a housing system (110, 204, and 206) that houses an ultrasonic transducer (120). (Fig.2, 204, 206, 120) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Eynck to incorporate a housing system that houses an ultrasonic transducer as taught by Roach in order to house the transducer and adjust the signal-transmitting in real time. Eynck in view of Roach teach the invention as claimed but do not explicitly teach the acoustic coupling layer is in a range of from about 5% to about 90%.
Kim, in the same field of endeavor teaches the acoustic coupling layer is in a range of from about 5% to about 90%. (Col.2, lines 44-56, Fig.2a-Fig2b) It would have been .

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Eynck in view of Walker and Baliga (US 20120194973 A1).

Regarding claim 21, Eynck teaches the invention as claimed but does not explicitly teach wherein the transducer is a Tonpilz transducer.
Baliga, in the same field of endeavor teaches wherein the transducer is a Tonpilz transducer. (Paragraph 19, lines 1-4, Claim 14) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Eynck to incorporate wherein the transducer is a Tonpilz transducer as taught by Baliga in order to resonate and generate acoustic energy.

Regarding claim 22, Eynck teaches the invention as claimed but does not explicitly teach an encapsulant.
Baliga, in the same field of endeavor teaches an encapsulant. (Paragraph 26, lines 13-14 ) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Eynck to incorporate an encapsulant as taught by Baliga in in order to enclose a plug or cavity. 


Regarding claim 23, Eynck teaches an element. (Col.3, lines 48-59, Col.5, lines 32-58, Fig.1, 10) 

Further regarding claim 23, Eynck teaches an acoustic coupling layer (14) arranged to acoustically couple, in use, the element (10) to a transmission medium. (Col.3, line 48-Col.4, line 2,  Fig.1, 10, 14)

Further regarding claim 23, Eynck teaches wherein the acoustic coupling layer comprises an acoustic material. (Col.3, lines 48-52, Fig.1, 14) Eynck does not explicitly discloses a “meta-material” however Eynck does discloses “acoustically conductive material which has an impedance that matches sea water” It would have been obvious to one having ordinary skill in the art at the time the invention was filled to use meta-material for the acoustic coupling layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Eynck teaches an element (10) but does not explicitly teach an active element. 

Walker, in the same field of endeavor teaches an active element. (Paragraph 41, lines 19-24, Fig.1, 114) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Eynck to incorporate an active element as taught by Walker in order to operate the transducer.

Eynck in view of Walker teach the invention as claimed but do not explicitly teach a Tonpilz transducer. 
Baliga, in the same field of endeavor teaches a Tonpilz transducer. (Paragraph 19, lines 1-4, Claim 14) It would have been obvious to one having ordinary skill in the art before .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
King (US 5648941 A) teaches an electroacoustic transducer having a base formed of a transducer backing material for use in supporting an array of active elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645